Citation Nr: 1531391	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for inguinal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from March 2003 to October 2003, March 2004 to February 2005, and December 2008 through October 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated September 2010 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of sixty days so additional evidence could be obtained.  All identified evidence was received and associated with the claims file, and in an August 2014 written statement the Veteran waived initial RO consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In a September 2012 written statement to his Senator, the Veteran expressed disagreement with the April 2011 rating decision denying entitlement to service connection for hypertension and depression.  Because this statement was more than a year after the Veteran received notice of the April 2011 rating decision, this statement is not a timely notice of disagreement.  38 C.F.R. § 20.302.  However, it is unclear from the written statement if the Veteran intended to file a new claim for entitlement to service connection for these issues.  Therefore, the AOJ should contact the Veteran and clarify if he intended to file a new claim for entitlement to service connection for hypertension and depression.

The issue of entitlement to service connection for inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's currently diagnosed sleep apnea began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for sleep apnea.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the evidence reflects the Veteran was diagnosed with sleep apnea following a sleep study in December 2009.  Accordingly, the presence of a current disability is established.

During his hearing, the Veteran testified he was not aware he experienced the symptoms of sleep apnea until his drop in oxygen saturation levels during sleep were noted following his unrelated November 2009 surgery.  Consistent with his testimony, his service treatment records do not reflect any complaint of symptoms associated with sleep apnea.

However, in a January 2014 written statement a friend who deployed along with the Veteran from December 2008 to October 2009 reported hearing very loud snoring from the Veteran throughout their deployment.  This friend further described observing periods when the Veteran was not breathing and his chest was not moving, during which he would check on the Veteran to ensure he was ok.  

The Board finds no reason to doubt the veracity or credibility of this friend's statement.  For example, the medical evidence does not contain any suggestion the Veteran did not develop his symptoms of sleep apnea until after service.  Accordingly, the evidence suggests the Veteran has experienced the symptoms of sleep apnea since during his active duty service.

Affording all benefit of the doubt to the Veteran, the evidence reflects the Veteran experienced symptoms of sleep apnea during his active duty service, and continued to experience these same symptoms through the period on appeal.  Accordingly, the elements of service connection have been met, and the Veteran's appeal is granted.


ORDER

Entitlement to service connection for sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.






REMAND

The Veteran is also seeking service connection for an inguinal hernia.  In October 2010, a VA examiner opined the Veteran's hernia was not related to his active duty service because no hernia was found following his report of abdominal pain in June 2003.  However, the examiner did not address the Veteran's subsequent complaints of abdominal pain in April 2009, approximately six months before his separation from active duty service.  Also, the examiner did not have available for review the private treatment records the Veteran recently submitted, showing he sought treatment from Dr. Hayes for inguinal pain on November 3, 2009, just under a month after his return from active duty.  Accordingly, remand is required for a supplemental VA examiner's opinion addressing these relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the October 2010 VA examiner, if available, or to a qualified medical professional.  The examiner should be provided with a complete copy of the claims file, and a full rationale should be provided with any opinion expressed.  Additional examination of the Veteran is not required unless needed by the examiner.

Consistent with the factual and medical history, including the Veteran's complete service treatment records, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) the Veteran's diagnosed inguinal hernia began during, or was otherwise caused by, his active duty service?
In answering this question the examiner should specifically address the Veteran's April 2009 in-service complaint of right-sided abdominal pain and the November 3, 2009, treatment record from Dr. Hayes.

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


